Case 2:17-cv-02651-GMN-EJY Document 53-8 Filed 09/24/19 Page 1 of 3




                     EXHIBIT G
          May 22, 2019 Email from Anne-Marie Birk to
                        Ronald Green
             Case 2:17-cv-02651-GMN-EJY Document 53-8 Filed 09/24/19 Page 2 of 3


  From:    Anne-Marie Birk abirk@switch.com
Subject:   Document Collection
   Date:   May 22, 2019 at 4:22 PM
     To:   mjr@randazza.com, Ron Green rdg@randazza.com
    Cc:    F. Christopher Austin caustin@weidemiller.com, Brianna Show bshow@weidemiller.com, Sam Castor sam@switch.com,
           Emily Shaevitz eshaevitz@switch.com, Tanya Paonessa tpaonessa@switch.com


       Ron,

       Please be advised that Switch is no longer willing to explore paying for the e-discovery costs of
       OpenText for your client Mr. Fairfax. As you know, during our meeDng in August, Switch was open
       to covering the expenses of imaging your client’s hard drives to accelerate Switch’s access to the
       data, in the spirit of karmic resoluDon, and to avoid unnecessary liDgaDon costs. The opposite
       has occurred. Despite our willingness to engage in this unconvenDonal pracDce to the beneﬁt of
       your client, to date Switch has not received any documents. It has now been over 9 months.

       Making maJers worse, we have been informed that Mr. Fairfax is obstrucDng access, and has no
       intenDon of allowing Switch to view any documents. This is not in keeping with what we
       proposed, and has been an exercise in abuse of our trust and professionalism. Again.

       Accordingly, at this Dme Switch will proceed with discovery in the ordinary course, with each side
       bearing their own costs. As you know, your client was served with wriJen discovery in March of
       2018 (see aJached). Please have your answers to our discovery requests by the end of the
       month, May 31, 2019.




                                    ANNE-MARIE BIRK
                                    ASSOCIATE GENERAL COUNSEL

                                   o     +1 (702) 623-6801
                                   m     +1 (702) 376-3880
                                   e     abirk@switch.com
                                   +     Switch e-card
                                   We use e-cards to reduce waste of natural resources and promote sustainability.




       C
       COON
          NFFIID
               DEEN
                  NTTIIA
                       ALL IIN
                             NFFO
                                ORRM
                                   MAAT
                                      TIIO
                                         ONN


       This email message, its chain, and any attachments: (a) may include proprietary information, trade secrets, pending
       patents, confidential information and/or other protected information ("Confidential Information") which are hereby labeled
       as "Confidential" for protection purposes, (b) is sent to you in confidence with a reasonable expectation of privacy, (c)
       may be protected by confidentiality agreements requiring this notice and/or identification, and (d) is not intended for
       transmission to, or receipt by unauthorized persons. Your retention or possession will be viewed as your consent to the
       foregoing and covenant to comply with Switch's then current acceptable use policy available at www.switch.com/aup. If
       you are not the intended recipient, (i) please notify the sender immediately by telephone or by replying to this message
       and (ii) then delete this message, any attachments, chains, copies or portions from your system(s). Retention of this
       email and the associated data constitutes valid consideration and your consent, agreement and covenant to abide by the
       foregoing terms. Thank you.




            FCA-w-0676               FCA-w-0677
           Reques…fca.pdf           RFP M…GY.pdf
  Case 2:17-cv-02651-GMN-EJY Document 53-8 Filed 09/24/19 Page 3 of 3




 FCA-w-0676       FCA-w-0677
Reques…fca.pdf   RFP M…GY.pdf
